The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bostedt (US 3,643,785).
Bostedt shows (Figs. 7-8 embodiment) a truck cargo area having a floor that carries a first endless chain conveyor 7 (or 8 or 9), and a lift gate 31 that is adjacent to the floor, with the lift gate being pivotable about an axis, from a generally upstanding position (Fig. 7 phantom) to a generally horizontal position (Fig. 7 solid), and further, the lift gate carrying a second endless chain conveyor 32/33 that moves into conveying alignment with the first endless chain conveyor when the lift gate is first pivoted to the generally horizontal position, and still further, after the lift gate has been pivoted to the generally horizontal position, the lift gate is then vertically movable for lowering the lift gate relative to a ground surface (position 38 in Fig. 7; see col. 3:2-6).

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fors (US 3,998,343) is substantially similar (Fig. 8 embodiment) to Bostedt and could be substituted therefor in the above rejection. Pauley et al (US .

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Keenan whose telephone number is (571)272-6925.  The examiner can normally be reached on Mon. - Thurs.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/James Keenan/
Primary Examiner
Art Unit 3652

9/20/21